Citation Nr: 1730821	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  16-40 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to restoration of death pension benefits, to include whether termination of death pension benefits based on remarriage was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to February 1969.  He passed away in September 2000.  The appellant alleges that she is the Veteran's surviving spouse for death pension purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota terminating the appellant's death pension benefits effective January 2002 due to her remarriage.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and appellant were married in April 1980.

2.  The Veteran passed away in September 2000.

3.  The Veteran and appellant were married until the Veteran's death.

4.  The appellant remarried in January 2002 and divorced in April 2004.

5.  The appellant does not meet the regulatory definition of a surviving spouse for the purpose of basic eligibility for death pension benefits.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for the purpose of death pension benefits have not been met.  38 U.S.C.A. §§ 101(a), 1521(j), 1541(a), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.50, 3.52, 3.55, 3.215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Relevant Laws and Regulation

The appellant contends that she remains entitled to death pension benefits as the Veteran's surviving spouse despite her remarriage, because her second marriage was void.  

Death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1541.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and: (i) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (ii) except as provided in 38 C.F.R. § 3.55, has not remarried or has not, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to the spouse of such other person.  See 38 C.F.R. § 3.50.

While remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  See 38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. § 1.3(d).  Notably, there are only two exceptions that apply to VA death pension benefits.  

The remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage: (i) was void, or (ii) has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  See 38 C.F.R. § 3.55(a)(1).

Analysis

The Veteran and the appellant were married from April 1980 until the Veteran's passing in September 2000.  The Veteran's death certificate lists the appellant as his surviving spouse.  In September 2000, VA granted the appellant's claim for death pension benefits as surviving spouse of the Veteran.  In January 2002, the appellant was remarried to H.F.J.C.  Their marriage was dissolved by court order in April 2004.  

The appellant's claim that her second marriage was void and fraudulent is based on her assertion that her second husband lied about his name on their marriage certificate.  

While the appellant's second husband's name is not correctly listed on the original September 2002 marriage certificate, the Board finds that this was not fraudulent.  The original marriage certificate listed the groom as F.J.C. instead of H.F.J.C.  The record shows that the appellant submitted to VA a September 2002 affidavit correcting this error along with an October 2002 written statement.  In this same written statement, the appellant informed VA of her second marriage and referred to H.F.J.C. as her husband.  Based on this evidence, the Board finds that the appellant's remarriage was not void or fraudulent.

Further, there is no indication that the appellant's remarriage was ever found to be void or was otherwise annulled.  As the appellant's remarriage was conducted by the State of Nevada, the laws of Nevada govern the issue of whether the appellant's remarriage may be determined to be void.  38 C.F.R. § 3.1(j).  The evidence does not show that the appellant's second marriage was void under Nevada state law.  See Nev. Rev. Stat. Ann. § 125.290 (stating that incestuous and bigamous marriages are void without any decree of divorce or annulment or other legal proceedings).  Moreover, the appellant's remarriage was terminated with a divorce decree, not an annulment decree.   

The Board is sympathetic to the appellant's claim and does not dispute the fact that the appellant was married to the Veteran at the time of his death.  Nevertheless, the fact remains that the appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death benefit purposes.  Accordingly, the appellant's entitlement to death pension based on her status as a surviving spouse was terminated upon her remarriage and her claim must be denied.     










ORDER

Termination of death pension benefits based on remarriage was proper.

Restoration of death pension benefits is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


